Citation Nr: 1604994	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  11-10 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served with the Air National Guard and had an initial period of active duty for training from May 1981 to September 1981 and served on active duty from March 2002 to March 2003.  The Veteran testified at an RO hearing in October 2011 and during a Travel Board hearing before the undersigned Veterans Law Judge in April 2013.  The Board remanded the case to the RO in March 2014 and July 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's July 2015 remand requested that a VA examiner review the record and answer five detailed questions.  In summary, the Board specifically directed the examiner to 

[p]lease be sure to answer exactly the questions which have been asked, such as whether any disorder now shown clearly and unmistakably pre-existed the Veteran's entry into active duty in March 2002, and whether there is clear and unmistakable evidence that any pre-existing disability did not undergo an increase in the underlying pathology during service. (bold and underline in original)

A July 2015 report reviews the questions posed by the Board.  However, the examiner did not adequately answer the Board's questions.  The first four questions were, ultimately, to be answered with a yes or no.  The fifth question was to be answered in terms of whether it was at least as likely as not that the currently diagnosed disabilities were related to or had their onset during active duty.  The examiner's answers were not in the requested formats (i.e., yes or no, at least as likely as not, respectively).  The examiner simply did not explicitly or implicitly answer the posed questions.  

The examiner also failed to address all pertinent evidence that was identified by the Board's July 2015 remand.  The report itself states that the examiner only addressed [VA] exams/reports from November 2008, April 2009 and February 2013.  The examiner failed to address private medical records during active duty that were identified by the Board's July 2015 remand (i.e., private medical records dated during the Veteran's period of active duty showing complaints of low back pain between May and August 2002 after the Veteran tried to lift a box containing a computer desk in May 2002, with the August 2002 treatment record showing complaints of back spasms, better on Flexeril).  The examiner also failed to address 2 positive medical statements from the Veteran's private physician, dated in July and August 2012.

As a result, the July 2015 VA medical opinion is inadequate.  In this regard, once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The development requested by the Board's July 2015 remand was not fully completed with respect to the issue on appeal.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Additional development must be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Forward copies of all pertinent records from the Veteran's eFolders to the examiner who offered the July 2015 VA medical opinion (or a suitable substitute if this individual is unavailable) for an addendum.  

The examiner is to carefully and thoroughly review the copies of the pertinent records from the Veteran's eFolders record, including those specifically identified above, and render medical opinions as to the following: 

a)  Did either the old T12 compression fracture or the lumbar degenerative disc disease and facet arthropathy exist during the period of service from March 2002 to March 2003? 

b)  If so, did either disorder clearly and unmistakably pre-exist the Veteran's entry into active duty in March 2002? 

c)  If so, is there clear and unmistakable evidence that any pre-existing disability did not undergo an increase in the underlying pathology during service? 

d)  If there was an increase in severity of any pre-existing back disability during such service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression? 

e)  If clear and unmistakable evidence does not exist that either low back condition pre-existed the March 2002 to March 2003 period of active service and was not aggravated during such service, is it at least as likely as not (a probability of at least 50 percent) that the currently diagnosed low back conditions of old T12 compression fracture and lumbar degenerative disc disease and facet arthropathy are related to or had their onset during that period of active service? 

A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.  Please be sure to answer exactly the questions which have been asked, such as whether any disorder now shown clearly and unmistakably pre-existed the Veteran's entry into active duty in March 2002, and whether there is clear and unmistakable evidence that any pre-existing disability did not undergo an increase in the underlying pathology during service.

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

(CONTINUED ON NEXT PAGE)












The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




